DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-8, 11 and new claim 16) in the reply filed on October 1, 2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 12 are directed to a single invention. The examiner acknowledges this in light of the newly presented amendment filed on October 1, 2021 and will rejoin claims 12 and claims 13-14 which depend from that claim.  The other claims, 9-10 and 15 are withdrawn per the restriction requirement as they are drawn to a different statutory category and would require new search strategies to be utilized.  Therefore, the claims that will be examined on the merits are Claims 1-8, 11-14 and 16.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The amendments to the specification are entered to correct the misspelling of Lovinox to Lowinox (as supported by the documentation of the manufacturer) and other typographical errors.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8, 11-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “antioxidant agent 0.1 to 2.0 parts” does not have support in the presently filed application.  There is support only for “0.1 to 1.0 parts” as indicated in the original filing of the claims as well as in table on page 5 of the specification.  Applicant may point to the other tables throughout the specification which indicate that Lowinox (which is an antioxidant) is present in the amount from 0.1 to 2.0 as support.  However, this supports only the amount of Lowinox and not antioxidants in general, which from the limitations of claim 2, contains species of antioxidants other than the Lowinox compound. 
Regarding claims 2-8, 11-14 and 16, these are rejected for being dependent on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the use of the brand name “Lowinox CPL” renders the claim indefinite because it does not clearly define what is claimed because brand names can change, while chemical compounds do not.  
	Regarding claim 13-14, these are rejected for being dependent on a previously rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,395,879) in view of Spacht (US 3,305,522) and Wang (Fiber and Textile Waste Utilization, Waste Biomass Valor (2010) 1:135-143).
	Regarding claims 1-2 and 7, Murray teaches a composite material comprising textile debris (col. 4, lines 55-65) and a binder (Abstract).  Murray teaches that the composition contains:
A natural rubber latex which is made from 35 to 50% by weight of natural rubber and 40 to 60% by weight of water (claim 1)
0.01 to 0.4 % sulfur
0.02 to 0.75 % zinc oxide 
0.02 to 0.6 % pH adjustor such as potassium hydroxide
0.1 to 1.8 % stabilizer
It is noted that the zinc diethyldithiocarbamate is not mandatorily present.
Murray fails to teach a) the presence of an antioxidant and b) that the textile debris includes fabric scraps.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the antioxidant of Spacht in the binder of Murray.  One would have been motivated to do so in order to receive the expected benefit of stabilizing the rubber composition (Spacht, col. 1).
Regarding b) above, Wang teaches that recycled fabric scraps can be used in similar products made from virgin materials (page 140, Products and Application).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the fiber material of Murray be the scrap and recycled material as taught by Wang.  One would have been motivated to do so in order to receive the expected benefit of conserving resources (Wang, page 135, Introduction).
Regarding claim 3, Murray teaches a filler such as carbon black which is a pigment (claim 1).
Regarding claim 5, Murray teaches that the composition further contains fibers (col. 4, lines 55-60).  Given that fibers can only be natural or synthetic, the recited fibers would inherently be one of the two types.  
Regarding claim 6, it is noted that the stabilizer is not mandatorily present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764